CASANUEVA, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738 (1967), we find no error in the court’s decision to violate the defendant’s probation and to sentence him for kidnapping to a term of twenty-five years plus credit for time served. We do find, however, .an irregularity in the imposition of the public defender lien. Athough the court informed the defendant that he was imposing a $500 public defender lien, which he had the right to challenge, the written judgment does not reflect the statutory authority for the lien. See Williams v. State, 661 So.2d 1243 (Fla. 2d DCA 1995); Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). The judgment must be corrected to recite the appropriate statute. In addition, an unauthorized “$100 attorney cost” must be stricken. See Reyes; Boughman v. State, 701 So.2d 639 (Fla. 2d DCA 1997).
Remanded for correction of the judgment.
FRANK, A.C.J., and THREADGILL, J., concur.